DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 7 and 14 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. Claim 1 recite one or more arithmetic logic units (ALUs) to determine whether one or more features appear in at least a first and second image based, at least in part, on one or more neural networks including a discriminative portion and at least one encoder portion to encode information to be used by the discriminative portion. Claim language is so generic to a point that it is unclear as to what is the relationship of discriminative portion with the encoding portion in the presence of one or more neural networks. Additionally it is also unclear whether encoding portion is executing before the discriminative portion or vice versa. Independent claims 7 and 14 have similar language and they add further ambiguity with the addition of generative portion.  Such ambiguities make the claim language indefinite.   
Claims 2-6; 8-13 and 15-20 are also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out 

Examiner advises the applicant that it would beneficial if the claim language actually shows how the discriminative, generative and encoder portions are implemented in relation to each other (For example as defined in Figures 4, 5 and 6 of applicant’s disclosure).

For examining purposes claims are interpreted as System/processor /Computer readable medium which train neural network to determine/identify whether one or more feature(s) {For example, a person, object, or entity} appear in first image and also appear in second image by utilizing neural network techniques.  











Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-23 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by He et al (U.S. Patent No. 10,713,794 B1).

As per claim 1 He disclosed a processor comprising: one or more arithmetic logic units (ALUs) (col.41, lines 29-31) {Where appropriate, processor 1702 may include one or more arithmetic logic units (ALUs)} to determine whether one or more features appear in at least a first and second image (col.20, lines 60-65) {a machine-learning model may be trained using images that have objects of differing sizes and objects located at differing positions in the image.  The machine-learning models may then automatically learn, from the training data, how to identify relevant features/patterns from images in order to identify objects} based, at least in part, on one or more neural networks including a discriminative portion (col.23, lines 7-10) {In particular embodiments, one or more of the machine-learning models 420 may be discriminative convolutional networks or convolutional neural networks} and at least one encoder portion to encode information to be used by the discriminative portion (col.23, lines 15-20) {System may have a feature-extraction convolutional neural network (e.g., the first convolutional neural network 510) that may take as inputs patches of images 410 and output features 520 of the patch/image.  The features 520 may be represented by a feature map that encodes various features of the image 410}.

As per claim 2 He disclosed the processor of claim 1, wherein the encoder portion encodes information indicative of appearance of the one or more features (col.23, lines 15-20) {System may have a feature-extraction convolutional neural network (e.g., the first convolutional neural network 510) that may take as inputs patches of images 410 and output features 520 of the patch/image.  The features 520 may be represented by a feature map that encodes various features of the image 410}.

As per claim 3 He disclosed the processor of claim 1, wherein the one or more neural networks are jointly trained with a generative portion (Figure.5, col.23, lines 57-66) {FIG. 5 illustrates an embodiment of the model 420 with a top branch (i.e., first convolutional neural network 510 and second convolutional neural network 530) and a bottom branch (i.e., first convolutional neural network 510 and third convolutional neural network 540).  In particular embodiments, the first convolutional network 510 may be shared by the top and bottom branches of the system in order to save processing power.  In particular embodiments, the two branches of machine-learning models may be trained jointly, each branch having a separate objective}.

As per claim 4 He disclosed the processor of claim 3, wherein the generative portion comprises a second encoder portion to encode positional or geometric information (Col.20, lines 60-65).

As per claim 5 He disclosed the processor of claim 3, wherein the generative portion generates image data comprises a plurality of representations of the one or more features, each of the plurality of representations comprising a variation in appearance of the one or more features (col.23, lines 15-20) {the system may have a feature-extraction convolutional neural network (e.g., the first convolutional neural network 510) that may take as inputs patches of images 410 and output features 520 of the patch/image.  The features 520 may be represented by a feature map that encodes various features of the image 410.  In particular embodiments, the feature-extraction network 510 may be pre-trained to perform classification on the image}.

As per claim 6 He disclosed the processor of claim 1, wherein the one or more features comprise a person depicted in at least the first image (col.21, lines 34-36) {An object may be any suitable identifiable item in an image (e.g., a person, an animal, an arm, a leg, a cup, etc.)}.


As per claim 7 and 14 a system comprising: one or more computers including one or more processors to train one or more neural networks (col.23, lines 7-10) {In particular embodiments, one or more of the machine-learning models 420 may be discriminative convolutional networks or convolutional neural networks} to determine whether one or more features appear in at least a first and second image (col.20, lines 60-65) {a machine-learning model may be trained using images that have objects of differing sizes and objects located at differing positions in the image.  The machine-learning models may then automatically learn, from the training data, how to identify relevant features/patterns from images in order to identify objects}  based, at least in part, on a generative portion and a discriminative portion and at least one encoder portion to encode information to be used by the generative and discriminative portions (col.23, lines 15-20) {System may have a feature-extraction convolutional neural network (e.g., the first convolutional neural network 510) that may take as inputs patches of images 410 and output features 520 of the patch/image.  The features 520 may be represented by a feature map that encodes various features of the image 410}. 

As per claim 8 He disclosed the system of claim 7, wherein the generative and discriminative portions are jointly trained (Figure.5, col.23, lines 57-66) {FIG. 5 illustrates an embodiment of the model 420 with a top branch (i.e., first convolutional neural network 510 and second convolutional neural network 530) and a bottom branch (i.e., first convolutional neural network 510 and third convolutional neural network 540).  In particular embodiments, the first convolutional network 510 may be shared by the top and bottom branches of the system in order to save processing power.  In particular embodiments, the two branches of machine-learning models may be trained jointly, each branch having a separate objective}.

As per claims 9 and 16 He disclosed the system of claim 8, wherein jointly training the generative and discriminative portions comprises minimizing generative and discriminative loss (col.39, lines 54-67).

As per claims 10 and 17 He disclosed the system of claim 7, wherein the encoder portion is an appearance encoder to encode features associated with one or more of clothing, color, and texture (col.30, lines 23-29) {FIG. 10 may alternatively represent a training image with ground-truth labels for classification (e.g., labels of "car" or "person"), bounding-box object detection (e.g., the bounding boxes around objects, such as cars), and instance segmentation (e.g., the masks, represented in different colors, identifying particular pixels corresponding to each object instance)}.

As per claim 11 and 18 He disclosed the system of claim 7, wherein the generative portion comprises a structure encoder portion to encode features associated with one or more of size, pose, background, viewpoint, and lighting (col.27, lines 1-8) {Object proposals 430 having object scores 440 higher than a predetermined threshold) may be used to accomplish various tasks including depth estimation (e.g., for every pixel, assign a depth value), optical-flow motion estimation (e.g., for every pixel, predict where that pixel is moving), pose estimation (e.g., of a human-body pose), object movement and tracking, or any other suitable task that may determine information based on object proposals}.

As per claim 12 He disclosed the system of claim 7, wherein the generative portion generates a plurality of images, wherein of the plurality of images comprise variations in appearance of the one or more features (col.23, lines 15-20) {the system may have a feature-extraction convolutional neural network (e.g., the first convolutional neural network 510) that may take as inputs patches of images 410 and output features 520 of the patch/image.  The features 520 may be represented by a feature map that encodes various features of the image 410.  In particular embodiments, the feature-extraction network 510 may be pre-trained to perform classification on the image}..

As per claims 13 and 20 He disclosed the system of claim 7, wherein the generative portion is trained to perform self-identity generation and cross-identity generation (col.20, lines 54-59) {Objects, as used herein, may refer to any identifiable item in an image.  As an example and not by way of limitation, objects may belong to different classifications, include, for example, a person, a chair, a head, a tree, a dog, a dog's collar, a house, a car, a road, or any other suitable item of interest}.

As per claim 15 He disclosed the machine-readable medium of claim 14, wherein the encoded information is generated by an encoder portion shared by the generative and discriminative portions (col.20, lines 60-65).

As per claim 19 He disclosed the machine-readable medium of claim 14, wherein the generative portion generates a plurality of images permitting the discriminative portion to be trained to recognize fine-grained identity features (col.23, lines 22-30) {The feature-extraction model 510 may be fine-tuned for object proposals during training.  As an example and not by way of limitation, the feature-extraction network 510 may consist of eight 3.times.3 convolutional layers and five 2.times.2 max-pooling layers.  As an example and not by way of limitation, the feature-extraction layers may take an input image of dimension 3.times.h.times.w, and the output 520 may be a feature map of dimensions 512.times.h/16.times.w/16}.

As per claim 21 He disclosed the processor of claim 1, wherein the at least one encoder portion comprises an appearance encoder that encodes appearance-related output, and wherein the discriminative portion uses output of the encoder portion to determine whether the one or more features appearing in the first image also appear in the second image (paragraphs.75 and 118) {Each training image, for example, may be associated with ground-truth labels for comparison with results generated during training.  For example, each training image may be associated with ground-truth bounding boxes identifying objects, classifications for each of the objects, and instance segmentation masks and utilizing discriminative CNNs for processing the image I.E comparing datasets in relation to an object or objects in at least two images}

As per claim 22 He disclosed the processor of claim 1, wherein the determination that one or more features appear in at least a first and second image comprises determining whether a person identified in the first image is also depicted in the second image (paragraph.101) {FIG. 10 also show bounding boxes for detected instances, such as the rectangular bounding boxes 1011 and 1021 around the aforementioned person instance and car instance, respectively.  The image also shows the classification categories that the system determined for the detected instances.  For example, the system classified the aforementioned person instance as a "person" 1012 and the car instance as a "car" 1022.  FIG. 10 also show the confidences of the predictions.  For example, predictions for both the aforementioned person instance and the car instance received 1.00 confidence scores 1013 and 1023, respectively.  In addition to excelling at instance segmentation tasks, object detection tasks, and object classification tasks, where CNN can be discriminative I.E comparing datasets in relation to an object or objects in at least two images}.

As per claim 23 He disclosed the system of claim 7, wherein after training, the one or more neural networks determine whether the one or more features appearing in the first image also appear in the second image (paragraph.76) { In particular embodiments, the system may be trained using a first training dataset and may be evaluated on two object-detection datasets.  As described in further detail below, the second convolutional neural network 530 may be trained to generate an object proposal 430 for a patch of an image, and the third convolutional neural network 540 may be trained to generate a scalar  object score 440 (e.g., representing a likelihood or confidence that the patch contains a full object.  For each patch inputted into the system, an object proposal and a corresponding object score may be determined, where CNN can be discriminative I.E comparing datasets in relation to an object or objects in at least two images}.


Response to Arguments
Applicant's arguments filed 2/6/2021 have been fully considered but they are not persuasive. 
Applicant on page 5 alleged that 35 U.S.C. 112(b) is not proper and in defense states that claims 1, 7 and 14 clearly conveys that there is at least one encoder portion to encode information to be used by the discriminative portion. 

As to above allegation, applicant is presenting the argument without brining into consideration the preceding limitation. Claim 1 recites one or more arithmetic logic units (ALUs) to determine whether one or more features appear in at least a first and second image based, at least in part, on one or more neural networks including a discriminative portion and at least one encoder portion to encode information to be used by the discriminative portion. Claim language is so generic to a point that it is unclear as to what is the relationship of discriminative portion with the encoding portion in the presence of one or more neural networks. Additionally it is also unclear whether encoding portion is executing before the discriminative portion or vice versa. Independent claims 7 and 14 have similar language and they add further ambiguity with the addition of generative portion.  Such ambiguities make the claim language indefinite.
Claims 2-6; 8-13 and 15-20 are also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention by virtue of their dependence on claims 1, 7 and 14 respectively.
Applicant on page 7 second paragraph argued that prior art HE failed to disclose the limitation “one or more neural networks to determine whether one or more features appear in at least a first and second image based, at least in part, on one or more neural networks including a discriminative portion and at least one encoder portion to encode information to be used by the discriminative portion.
As to applicant’s argument examiner again points out that that independent claims 1 along with claims 7 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. Additionally HE disclosed  one or more neural networks two or more discriminative neural network that encode multiple images and compare selected objects or features from similarity perspective.
As previously mentioned the independent claims are extremely broad and ambiguous such that they are indefinite. 
Applicant needs to clarify the limitations of all the independent claims such that the invention moves beyond the concept of being assumed for examining purposes which point to comparing/discriminating, features/objects in at least two images through encoding while utilizing one or more discriminative neural network in order to move the prosecution forward.
All dependent claims are also rejected for the same reasons provided for independent claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is indicated in PTO form 892.
Examiner has included additional prior arts in PTO from 892 that also describe the claimed concept in from various perspectives.  

Applicant's future amendments need to comply with the requirements of MPEP § 
714.02, MPEP § 2163.04 and MPEP § 2163.06. 

"with respect to newly added or amended claims, applicant should show support  in the original disclosure for the new or amended claims." See MPEP § 714.02 and § 2163.06 ("Applicant should * * * specifically point out the support for any amendments made to the disclosure."); and MPEP § 2163.04 ("If applicant amends the claims and points out where and/or how the originally filed disclosure supports the amendment(s), and the examiner finds that the disclosure does not reasonably convey that the inventor had possession of the subject matter of the amendment at the time of the filing of the application, the examiner has the initial burden of presenting evidence or reasoning to explain why persons skilled in the art would not recognize in the disclosure a description of the invention defined by the claims."). See In re Smith, 458 F.2d 1389, 1395, 173 USPQ 679, 683 (CCPA 1972) In re Wertheim, 541 F.2d at 262,191 USPQ at 96 (emphasis added). 

"The use of a confusing variety of terms for the same thing should not be permitted. 

New claims and amendments to the claims already in the application should be scrutinized not only for new matter but also for new terminology. While an applicant is not limited to the nomenclature used in the application as filed, he or she should make appropriate amendment of the specification whenever this nomenclature is departed from by amendment of the claims so as to have clear support or antecedent basis in the specification for the new terms appearing in the claims. This is necessary in order to insure certainty in construing the claims in the light of the specification." Ex parte Kotler, 1901 C.D. 62, 95 O.G. 2684 
(Comm'r Pat. 1901). See 37 CFR 1.75, MPEP § 608.01 (i) and § 1302.01.

 Note that examiners should ensure that the terms and phrases used in claims presented late in prosecution of the application (including claims amended via an examiner's amendment) find clear support or antecedent basis in the description so that the meaning of the terms in the claims may be ascertainable by reference to the description, see 37 CFR 1.75(d)(1 ). If the examiner determines that the claims presented late in prosecution do not comply with 37 CFR 1.75(d)(1), applicant will be required to make appropriate amendment to the description to provide clear support or antecedent basis for the terms appearing in the claims provided no new matter is introduced." 

"USPTO personnel are to give claims their broadest reasonable interpretation in light of the supporting disclosure." In re Morris, 127 F.3d 1048, 1054-55, 44 USPQ2d 1023,1027-28 (Fed. Cir. 1997). MPEP § 2106. "  

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

The examiner has cited particular columns and line numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider each of the cited references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage disclosed by the examiner.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASGHAR H BILGRAMI whose telephone number is (571)272-3907.  The examiner can normally be reached on M-F 6 AM to 9 PM IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yuwen Pan can be reached on 571-272-7855.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ASGHAR H BILGRAMI/Primary Examiner, Art Unit 2647